                        Case 1:18-cv-10484-RWS Document 5
                                                        3 Filed 11/14/18
                                                                11/12/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________

        ---------------------------------------------------------x     )
                        BROOKE OLIVIERI,                               )
                                                                       )
                                                                       )
                              Plaintiff(s)                             )
                                                                       )
                                   v.                                          Civil Action No.
                                                                       )
                   SAKS & COMPANY, LLC                                 )
                                                                       )
                                                                       )
                                                                       )
                             Defendant(s)                              )

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SAKS & COMPANY, LLC
                                          C/O SAKS FIFTH AVENUE
                                          225 LIBERTY STREET, 31ST FLOOR
                                          NEW YORK, NEW YORK, 10281




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         D. Maimon Kirschenbaum
                                         Joseph & Kirschenbaum LLP
                                         32 Broadway, Suite 601
                                         New York, NY 10004
                                         Tel: (212) 688-5640
                                         Fax: (212) 688-2548

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:         11/14/2018                                                               /s/ J. Gonzalez
                                                                                            Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-10484-RWS Document 5
                                                        3 Filed 11/14/18
                                                                11/12/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
